Jefferson IP Law, LLP
1130 Connecticut Ave., NW, Suite 420
Washington, DC 20036




In re Application of: KIM, et al.
Appl. No.: 16/562,812
Filed: September 06, 2019
For: METHOD AND APPARATUS FOR REGISTERING WIRELESS DEVICE IN WIRELESS COMMUNICATION SYSTEM




DECISION ON PETITION UNDER 37 C.F.R.§1.103(a)




This is a decision on the petition for suspension of prosecution under 37 CFR § 1.103(a) filed on February 08, 2021.  

The petition is GRANTED. 

Pursuant to applicant's request filed on February 08, 2021, action by the Office is suspended on this application under 37 CFR § 1.103(a) for a period of six (6) months.  At the end of this period, applicant is required to notify the examiner and request continuance of prosecution or a further suspension.  See MPEP § 709.

Suspension of action under 37 CFR § 1.103(a)-(d) at the applicant’s request will cause a reduction in patent term adjustment accumulated (if any) under 37 CFR § 1.703.  The reduction is equal to the number of days beginning on the date a request for suspension of action was filed and ending on the date of the termination of the suspension.  See 37 CFR § 1.704(c)(1).

Any inquiry concerning this decision should be directed to Justin W. Rider whose telephone number is (571) 270-1068. 

      

    PNG
    media_image3.png
    69
    171
    media_image3.png
    Greyscale
                                                    
________________________________
/Justin W Rider/                                                                                                                                                                                              Quality Assurance Specialist
Technology Center 2400